                                 EXHIBIT
Case 9:19-cv-81160-RS Document 172-5 Entered5on FLSD Docket 02/21/2020 Page 1 of 2
                                                                                 1


    1                        UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
    2                          WEST PALM BEACH DIVISION
                             CASE NO. 19-81160-CIVIL-SMITH
    3

    4    APPLE, INC.,                             West Palm Beach, Florida

    5                      Plaintiff,             February 12, 2020
                                                        -and-
    6                vs.                          February 13, 2020

    7    CORELLIUM, LLC,

    8                   Defendant.          Pages 1 to 368
         ______________________________________________________________
    9

   10                              MOTION HEARING
                      BEFORE THE HONORABLE WILLIAM MATTHEWMAN,
   11                      UNITED STATES MAGISTRATE JUDGE
                   (TRANSCRIBED FROM THE DIGITAL AUDIO RECORDING)
   12
         APPEARANCES:
   13

   14    FOR THE PLAINTIFF:             JESSICA STEBBINS BINA, ESQ.
                                        LATHAM & WATKINS, LLP
   15                                   10250 Constellation Boulevard
                                        Suite 1100
   16                                   Los Angeles, California 90067

   17
                                        ELANA NIGHTINGALE DAWSON, ESQ.
   18                                   LATHAM & WATKINS, LLP
                                        555 Eleventh Street, Northwest
   19                                   Suite 100
                                        Washington, DC 20004
   20

   21                                   EMILY PINCOW, ESQ.
                                        LASH & GOLDBERG, LLP
   22                                   100 Southeast Second Street
                                        Suite 1200
   23                                   Miami, Florida 33131

   24

   25
Case 9:19-cv-81160-RS Document 172-5 Entered on FLSD Docket 02/21/2020 Page 2 of 2
                                                                               85


    1    the record just a few moments ago.

    2              MR. LEVINE:    Your Honor --

    3              THE COURT:    Yes.

    4              MR. LEVINE:    -- may I ask a question?

    5              THE COURT:    Sure.

    6              MR. LEVINE:    As far as Interrogatory 15, can Corellium

    7    request that it's granted without prejudice and in that regard,

    8    if Corellium can provide an affidavit or some form of record as

    9    to frankly how burdensome this may be --

   10              THE COURT:    Well, I mean, first of all, Corellium

   11    should have already done this if it was burdensome, because

   12    under -- as you know, under the rule, if something is

   13    burdensomeness, it's not just enough to say, "It's

   14    burdensomeness"; you have to do an affidavit.

   15              What I would suggest you do in that regard:         I will

   16    always reconsider any ruling that I make.         I suggest you confer

   17    with opposing counsel.      I want both sides to be reasonable.        I

   18    don't know what the result would be.

   19              And if another motion has to be filed, you can do that.

   20    I'm not saying I would grant it or not.        I would consider it if

   21    there was proper conferral and if the Court felt that it was

   22    fair and appropriate to do.

   23              But at this point, I'm not really inclined to find

   24    burdensomeness when I really have no facts supporting that --

   25              MR. LEVINE:    Okay.
